Citation Nr: 0533800	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-15 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected degenerative disc disease of the lumbar spine prior 
to July 19, 2004, and an initial rating higher than 10 
percent from July 19, 2004.

2. Entitlement to an initial compensable rating for service-
connected arthritis of the thoracic spine. 

3. Entitlement to an initial compensable rating for service-
connected urticaria. 

4. Entitlement to an initial compensable rating for service-
connected allergic rhinitis. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from August 1995 to October 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is now part of the record. 

Testimony taken at that hearing constitutes information that 
requires further development, and the case is REMANDED to the 
agency of original jurisdiction via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In February 2005, the veteran testified that since her last 
VA examination in July 2004, her disabilities had worsened.  
She testified that she was currently being treated by two 
private physicians for her service-connected disabilities. 

Under the VA's duty to assist, 38 C.F.R. § 3.159(c), the case 
is REMANDED for the following action:

1. Ask the veteran for records since 
October 2002 of Drs. Rowe and Giametti, 
whom she referred to at the hearing in 
February 2005 (p. 5). 

2. Schedule the veteran for VA orthopedic 
and neurologic examinations to determine 
the current level of impairment of the 
thoracolumbar spine.  The claims file 
must be made to the examiner for review. 

The orthopedic examiner is asked to 
describe the range of motion of the 
thoracolumbar spine in degrees, as 
well as any functional loss due to 
pain.  The examiner is also asked to 
comment on whether the veteran's 
symptoms require bed rest prescribed 
by and treatment by a physician. 

The neurologic examiner is asked to 
describe any neurologic deficits, 
such as sciatic neuropathy, muscle 
weakness, or muscle atrophy. 

3. Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to urticaria.  
The claims file must be made to the 
examiner for review. 

The examiner is asked to comment on 
the number of recurrent episodes of 
urticaria occurring in the past 
12-month period, and whether the 
symptoms respond to treatment with 
antihistamines or sympathomimetics 
or whether the symptoms require 
intermittent systemic 
immunosuppressive therapy for 
control. 

4. Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to allergic 
rhinitis. The claims file must be made to 
the examiner for review. 

The examiner is asked to comment on 
whether the veteran has polyps and 
the degree of the obstruction of the 
nasal passage on each side, if any. 

5. After the above development, 
adjudicate the claims, furnish the 
veteran a supplemental statement of the 
case, and return the case to the Board, 
if necessary. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


